The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Joseph W. Long's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.

                                                                          , C.J.
                                                    Gibbons




                                                                              J.
                                                    Hardesty


                                                     19
                                                      C1-)U                   J.
                                                    Parraguirre




                                                                          ,   J.




                                                    Saitta




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Joseph W. Long
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A